CALLAHAN, Circuit Judge
concurring and dissenting:
I concur in the majority’s denial of Vu’s second petition for review and in its affir-mance of the Board of Immigration Appeals’ denial of Vu’s second motion to reopen.
I dissent from the majority’s determination that the Board of Immigration Appeals (“BIA”) abused its discretion in denying Vu’s first motion to reopen. In my view, the BIA’s denial was reasonably based on the questionable authenticity of the identification documents that Vu submitted and by the vague and nonrespon-sive answers Vu gave to the questions posed by the Immigration Judge (“IJ”). Certainly, counsel might have done more, but it was Vu’s own testimony that provided a solid basis for the IJ’s denial of relief. Moreover, Vu’s first motion to reopen did not set forth any evidence that overcame the IJ’s adverse credibility finding. As in my opinion, Vu has not shown that counsel’s performance was so inadequate that it may have affected the outcome of the proceedings (see Mohammed v. Gonzales, 400 F.3d 785, 793-94 (9th Cir.2005)), I respectfully dissent from the majority’s partial grant of relief.